Citation Nr: 9910264	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to August 
1943.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus.


REMAND

In his appeal to the Board dated September 1998, the veteran 
contends that the evaluation assigned for his bilateral pes 
planus does not reflect adequately the severity of his 
symptoms, and that therefore, the evaluation should be 
increased.  He alleges that his pes planus disability has 
worsened causing constant pain and making it impossible for 
him to work.  In this case, the veteran's bilateral pes 
planus is rated as 50 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The maximum schedular 
evaluation available under this Diagnostic Code is 50 
percent, and no other Diagnostic Code pertaining to the foot 
provides an evaluation in excess of 50 percent.  The 
veteran's representative contends that a higher evaluation is 
warranted pursuant to VA OGC Prec. Op. No. 9-98 (August 14, 
1998).

In deciding appeals the Board is charged with the duty to 
seek out all issues that are reasonably raised from a liberal 
reading of the record and to identify all potential theories 
of entitlement to a benefit including the possible 
applicability of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  Floyd v. Brown, 9 Vet.App. 88, 95-96 
(1996).  Extraschedular consideration is appropriate when a 
case appears to present an exceptional and unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The veteran's assertion that his disability 
renders him unemployable suggests the need to consider his 
claim on an extraschedular basis.  

The Board does acknowledge that the provisions of 38 C.F.R. 
§ 3.321(b)(1) were included in the Statement of the Case 
provided to the veteran in connection with his current 
appeal.  However, the record reflects that the veteran has 
not been notified of his right to submit evidence, including 
employment records, to support his claim that his bilateral 
pes planus warrants an extraschedular evaluation.  See 
Spurgeon v. Brown, 10 Vet.App. 194, 197 (1997).  Thus, prior 
to the RO's consideration of the veteran's claim on an 
extraschedular basis, the RO should so notify the veteran of 
this right and provide him the appropriate amount of time to 
submit any evidence he desires in connection with this claim.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should notify the veteran of 
the criteria for an extraschedular 
evaluation for his pes planus under 
38 C.F.R. § 3.321(b)(1) and the need to 
submit evidence, including any employment 
records, to support his claim.  

2.  After the development requested in 
the first paragraph is completed, the 
case should again be reviewed by the RO 
on the basis of the any additional 
evidence.  The RO should consider the 
applicability of VA OGC Prec. Op. No. 9-
98, and determine whether the veteran's 
pes planus warrants an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



______________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

